DETAILED ACTION

The Applicant’s amendment filed on July 15, 2021 was received.  Claim 1 was amended.  Claims 9-11, 18 and 20-22 and 24-27 remain withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued May 18, 2020.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Su et al., Sowa et al., Fujikawa et al. and Kwak et al. claims 1, 3, 6, 8 and 23 are withdrawn because the independent claim 1 has been amended.
Please consider the following.	
Claims 1, 3, 6, 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Su (JP 2009-149989) in view of Sowa (US 2016/0281223), Fujikawa (US 5,704,214) and Han (US 2015/0225848).
In regards to claim 1, Su teaches a thin film deposition apparatus to which a source gas and a reaction gas are distributed, the apparatus comprising:
	a first vacuum line-171 (exhaust line) which is capable of exhausting the source gas (fig. 2-3, pg. 19, lines 13-15);
 a second vacuum line-172 (exhaust line) which is capable of exhausting the reaction gas (fig. 2-3, pg. 19, lines 13-15);
	a third exhaust line (not labeled) is connected to a first vacuum pump-151 (fig. 2-3; pg. 19, lines 7-10).

Su teaches
a reaction chamber-110 (process chamber) which provides a reaction space (R) (fig. 1; pg. 9, lines 10-16);
a susceptor (120, substrate supporting part) is installed within the reaction chamber to support at least one substrate (W) (fig. 1-2; pg. 9, lines 10-16);
a purge gas injection holes-131c/131d (purge gas distribution unit) supplies a purge gas to a purge gas area-PA1/PA2, which is between the source gas region and the reaction gas region, the purge gas area-PA1/PA2 spatially separates the source gas region and the reaction gas region (fig. 2-3; pg. 12, line 18- pg. 13, line 12);
the purge gas injection holes-131c/131d distributes the purge gas to the purge gas area-PA1/PA2, where the purge gas area is at least between an inner circumference surface of the reaction chamber and an outer circumference surface of the susceptor, and where the gas emission area provides exhaust holes (111a/111b) (fig. 3; pg. 17, lines 4-14);
where exhaust hole-111a is within a location of first gas emission area and is connected to the first vacuum line-171, where the exhaust hole-111a is connected to the source gas area to provide the first gas emission area and 
where exhaust hole-111b is within a location of second gas emission area and is connected to the second vacuum line-172, where the exhaust hole-111b is connected to the reaction gas area to provide the second gas emission area (fig. 3; pg. 19, lines 13-15).

However, Sowa teaches a system (100) comprising a reaction chamber (105) where a pair of flow paths are provided (fig. 1; para. 25).  Sowa teaches a first vacuum conduit (165, first exhaust line) is fluidly connected to the reaction chamber and comprises a trap (175, catch device) trap to eliminate unreacted precursors contained in the outflowing gas in the first vacuum conduit which fluidly connects to a main vacuum pump (155) (fig. 1; para. 35).
Sowa teaches the reaction chamber is fluidly connected to a second vacuum conduit (190, second exhaust line) which does connect to the trap, where the second vacuum conduit fluidly connects the reaction chamber and a turbomolecular pump to the main vacuum pump (fig. 1; para. 35-36).  Sowa teaches the trap is only installed in first vacuum conduit (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the first vacuum conduit connected to the trap and second vacuum conduit fluidly separately connected to the main vacuum pump of Sowa onto the first vacuum line-171 and second vacuum line-172 of Su because Sowa teaches it will eliminate unreacted precursor contained in the outflowing gas (para. 35).
Su and Sowa as discussed, where the first vacuum line-171 with the trap and the second vacuum line-172 fluidly connects to the vacuum pump. 
Su and Sowa do not explicitly teach the third exhaust line connects the vacuum pump to the first vacuum line-171 and second vacuum line-172.
Fujikawa teaches a vacuum exhaust system (34) comprising a passage-36 which connects to a tramp material removing apparatus (40) and a passage-50 which bypasses the tramp material 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the exhaust passage upstream of the rough vacuum pump, exhaust passage reconnects the pair of passages of Fujikawa onto the first vacuum line-171 with the trap and the second vacuum line-172 fluidly connects to the vacuum pump of Su and Sowa because Fujikawa teaches it will provide effective removal of material (col. 2, lines 8-12). 
Further regarding claim 1, Su, Sowa and Fujikawa do not explicitly teach the purge gas distribution unit is configured to distribute the purge gas to the purge gas distribution area, wherein the purge gas distribution area is located at an internal diameter of the process chamber and spatially separates the first gas emission area connected to the first exhaust line and the second gas emission area connected to the second exhaust line.
However, Han teaches a purge gas distributor (160, purge gas distribution unit) which extends across the substrate support (120) within the internal diameter of the process chamber (110) (fig. 2-3, 8-9, 13; para. 46, 75-79).  Han teaches the purge gas distributor provides the purge gas distribution area, where the purge gas distributor spatially separates the areas which are supplied by the source gas distributor (140) and the reactant gas distributor (150) (fig. 2-3, 8-9, 13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the purge gas distributor of Han onto 
In regards to claims 3 and 23, Su, Sowa, Fujikawa and Han as discussed above, where Su teaches the reaction gas and Sowa teaches the use of ammonia or water vapor with nitrogen or argon as a precursor supply (para. 26, 44-45). 
Also, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  
In regards to claim 6, Su, Sowa, Fujikawa and Han as discussed above, where Su teaches
the reaction chamber comprises the exhaust hole-111a (first exhaust port) which is provided in the first gas emission area and the exhaust hole-111b (second exhaust port) which is provided in the second gas emission area (fig. 3; pg. 19, lines 13-15);
the first vacuum line-171 is connected to the first gas emission area through the exhaust hole-111a, and the second vacuum line-172 is connected to the second gas emission area through the exhaust hole-111b (fig. 3).
In regards to claim 8, Su, Sowa, Fujikawa and Han as discussed above, where Su teaches the purge gas from the purge gas injection holes-131c/131d, but does not explicitly teach the purge gas at a distribution pressure which is higher than a distribution pressure of the source gas and the reactant gas.

Furthermore, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).  
As Su, Sowa, Fujikawa and Han teach the structural limitations of the claim, one would be capable of supplying purge gas at a higher distribution pressure than that of source and reaction gasses so that the source and reaction gasses do not enter the purge regions of the reaction chamber, thus fulfilling the limitations of the claim.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Su, Sowa, Fujikawa and Han as applied to claims 1, 3, 6, 8 and 23  above, and further in view of Dickinson (US 2015/0252473).
In regards to claim 2, Su, Sowa, Fujikawa and Han as discussed above but do not explicitly teach the catch device comprises a plasma trap for preventing generation of particles.
However, Dickinson teaches a plasma reactor subsystem (150, catch/plasma trap) is provided downstream of a vacuum processing chamber (106), where the plasma reactor subsystem comprises a plasma source (152) and a trap/chiller (154).  Dickinson teaches an outlet of the trap/chiller (third exhaust line) connects with a vacuum pump (110) (fig. 1, 3; para. 28-30).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the plasma reactor subsystem of Dickinson onto the trap of Su, Sowa, Fujikawa and Han because Dickinson teaches it will reduce the particles deposited in the vacuum pump and will provide the vacuum pump a longer lifespan and longer times between maintenance (para. 9, 34)

Response to Arguments
Applicant’s arguments, see response filed December 28, 2020, with respect to the rejection(s) of claim(s) 1, 3, 6, 8 and 23 under 35 U.S.C. 103 as being unpatentable over Su, Sowa Fujikawa and Kwak have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Su, Sowa, Fujikawa and Han.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717